 1   REBECCA BRUCH, ESQ. (SBN 7289)
     ERICKSON, THORPE & SWAINSTON, LTD.
 2   99 W. Arroyo Street
     Reno, Nevada 89509
 3   Tel. (775)786-3930
     Fax. (775)786-4160
 4   rbruch@etsreno.com
     Attorneys for Defendant
 5
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                          IN AND FOR THE DISTRICT OF NEVADA
 8
 9     SHARI BOMBARD,                                Case No. 3:19-cv-00719-WGC
10                         Plaintiff,
                                                     STIPULATION AND ORDER
11                                                   EXTENDING TIME FOR
       v.
12                                                   DEFENDANT TO RESPOND TO
       TOWN OF TONOPAH and DOE                       COMPLAINT
13                                                   (SECOND REQUEST)
       Defendants I-X,
14
                           Defendants.
15
16          IT IS HEREBY STIPULATED AND AGREED between the parties that Defendant
17   TOWN OF TONOPAH shall have an additional 15 days to file its response to Plaintiff’s
18   Civil Complaint and Jury Demand (ECF No. 1).           REBECCA BRUCH, ESQ. of
19   ERICKSON, THORPE & SWAINSTON, LTD. accepted service on December 10, 2019.
20   The response was currently due on Friday, January 30, 2020 and shall now be due on
21   February 14, 2020.
22   [Remainder of page intentionally left blank.]
23
24
25
26
27
28

                                                     1
 1          This request is made not as an attempt to delay but to allow Defendant time to
 2   fully prepare a response to the complaint.
 3          RESPECTFULLY SUBMITTED this 30th day of January, 2020.
 4
                                                  By:_/s/ Mark Mausert __________________
 5                                                       MARK MAUSERT, ESQ. (SBN 2398)
 6                                                       729 Evans Avenue
                                                         Reno, Nevada 89512
 7                                                       Attorneys for Plaintiff
 8
 9                                                ERICKSON, THORPE & SWAINSTON, LTD

10
                                                  By: _/s/ Rebecca Bruch___________________
11                                                       REBECCA BRUCH, ESQ. (SBN 7289)
12                                                       99 West Arroyo Street
                                                         Reno, Nevada 89509
13                                                       Attorneys for Defendant
14
15
16
                                              ORDER
17
            Based on the above and forgoing stipulation and good cause appearing, it is hereby
18
     ORDERED that Defendant shall have until February 14, 2020 to file its response to
19
     Plaintiff’s Complaint and Jury Demand.
20
21   Dated: January 30, 2020.
22
                                        _________________________________________
23                                      United States Magistrate Judge
24
25
26
27
28

                                                       2
